                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

Sterling D. Brown,
              Plaintiff,
v.                                             Civil Action No. 2:18-cv-922

City of Milwaukee, et al.
             Defendants.
______________________________________________________________________________

                   PLAINTIFF STERLING BROWN’S STATUS UPDATE


       NOW COMES THE PLAINTIFF, Sterling D. Brown, through undersigned counsel,

and submits this status update pursuant to this Court’s Order, dated March 30, 2021.

(Dkt. 83.)

       From the date of Mr. Brown’s previous status update, and with the continuing

assistance, advice and herculean effort of the mediator, retired Magistrate Judge David

E. Jones, final steps toward settlement were undertaken. On April 26, 2021, the Judiciary

and Legislation Committee of the Milwaukee Common Council voted 5-0 to approve the

settlement            agreement          in           this          matter.          See

https://milwaukee.legistar.com/LegislationDetail.aspx?ID=4687218&GUID=C8DBF4C

B-7C33-457D-8B79-5856B250B373&Options=&Search=&FullText=1 . The full Milwaukee

Common Council will convene on May 4, 2021 at which time Mr. Brown anticipates the

settlement agreement will receive final approval and signature.




             Case 2:18-cv-00922-PP Filed 04/30/21 Page 1 of 2 Document 84
      Accordingly, Mr. Brown respectfully requests an additional thirty (30) days to

conclude this matter. As before, Mr. Brown will keep the Court updated and will request

a status conference if needed.



Respectfully submitted, April 30, 2021.

                                                    GINGRAS, THOMSEN, & WACHS, LLP

                                                                   s/ Mark L. Thomsen
                                                                    Mark L. Thomsen
                                                               State Bar No.: 1018839
                                                                  Scott B. Thompson
                                                               State Bar No.: 1098161
                                                      219 N. Milwaukee St., Suite 330
                                                                Milwaukee, WI 53202
                                                            Telephone: (414) 935-5482
                                                   Email: mthomsen@gtwlawyers.com
                                                                 Counsel for Plaintiff




                                          2

         Case 2:18-cv-00922-PP Filed 04/30/21 Page 2 of 2 Document 84
